Per Curiam.
On the plaintiffs’ own statement of facts, it is clear that any hardship in requiring the plaintiffs to relocate the swimming pool on their property to comply with the regulations affecting the location of structures in residence zones was of the plaintiffs’ own making. Accordingly, the zoning board of appeals quite properly denied the variance sought. Misuk v. Zoning Board of Appeals, 138 Conn. 477, 481, 86 A.2d 180; Wil-Nor Corporation v. Zoning Board of Appeals, 146 Conn. 27, 31, 147 A.2d 197. The judgment dismissing the appeal from the denial of the variance was correct.
There is no error.